DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/29/2021.	
3.	Claims 1, 2, 4-10, 16, 25-30 are pending. Claims 1, 2, 4-10, 16 are under examination on the merits. Claims 1, 4-7, 9, 16, 25-26, 28 are amended. Claim 3 is cancelled. Claims 11-15, 17-24 are previously cancelled. Claims 25-30 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-10, 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “A1 to A8” limitation in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 16 being depended on claim 1 are rejected as well. For the purpose of examination against the prior art, claim 1 is construed to recite “A1 to A8”. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”).
	
Regarding claims 1,4-5: “105 teaches a photochromic lens (Page 2, [0017]) comprising a photochromic dye (Page 1, [0014], Fig. 7; Page 2, [0030]), in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1)  a transmittance at 550 nm is 25% or less, (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more, (3)    there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm (Page 5, [0051], Fig. 3). “105 does not expressly teach a tetraazaporphyrin compound represented by General Formula (1a).
	However, “503 teaches a lens made of an allyl diglycol carbonate resin (Page1, [0017]) containing tetraazaporphyrin compound  of chemical  formula 2 (Page 3, [0042]) a s a coloring agent can be a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm (Page 3, [0045]). 


Regarding claim 8: “105 teaches a photochromic lens, further comprising: polyallyl carbonate such as CR39 (Page 5, [0051]).  

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of  Berry et al. (US Pub. No. 2006/0228558 A1, hereinafter “”558”)  or Hui Yu (US Pub. No. 2016/0077241 A1, hereinafter “”241”). 

Regarding claim 2: The disclosure of “105 in view of “503 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens, a luminous transmittance at the time of decoloration is 70% or more. 
However, “558 teaches an optical layered material with luminous transmittance at the time of decoloration is 70% or more (Page 2, [[0017], Table 1) with benefit of providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer 
	Alternatively, “241 teaches a method for dyeing substrates or films to obtain tinted substrates or articles, for example tinted optical or  ophthalmic lenses (Page 1, [0001]). The method provides tinted substrates in a short time and achieves a higher tinting intensity with good uniformity (page 4, [0068]), wherein the method enables tinting substrates to be provided of  different luminous transmittance depending mainly on different tinting times and dye solutions of different dye concentration (Page 4, [0069]) with benefit of providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field (Page 1, [0001]).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “558 , and would have been motivated to do so with reasonable expectation that this would result in providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry as suggested “558 (Page 1, [0004]; Page 1, [0007]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “241 , and .

11.	Claims 6-8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2017/0002176 A1, hereinafter “”176”).

Regarding claims 6-8,16: The disclosure of “105 in view of “503 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens further comprising: a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded. 
	However, “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) includes a polyisocyanate compound (A) (Page 1, [0022]), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]), a di- or higher functional active hydrogen compound (C) (here, the 
compound (B) is excluded) (Page 1, [0024]), and a photochromic compound (D) (Page 1, [0025]), wherein the photochromic compound (D) is represented by the General Formula (5) (Page 3, [0056]; Page 10, [0198]) or a photochromic dye represented by General Formula (a) or General Formula (b) as set forth (Page 11, [0215]) with benefit of providing the polymerizable 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded as taught by “176, and would have been motivated to do so with reasonable expectation that this would result in providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength as suggested by “176 (Page 4, [0099]). 

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “”503”)  as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2014/0198296 A1, hereinafter “”296”).

Regarding claims 8-9: The disclosure of “105 in view of “503 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv).  
	However, “296 teaches a photochromic lens for eye glasses (Page 1, [0001]), which is produced by polymerizing a polymerizable composition prepared by dissolving a  photochromic compound into a monomer mixture comprising a first radically polymerizable monomer represented by general formula (I) (Page 2, [0020]), a second radically polymerizable monomer represented by general formula (II) (Page 2, [Page 2, [0020]) and divinylbenzene that has a purity of 50% or more and contains a divinylbenzene component and an ethylvinylbenzene component at a total content of 90% or more (Page 2, [0020]-[0021]) with benefit of providing 
a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced. (Page 1, [0018]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv) as taught by “296, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced as suggested by “296 (Page 1, [0018]). 

13.	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No.  as applied to claim 1 above, and further in view of Kumar et al.  (US Pat. No. 5,658,500, hereinafter “”500”).

Regarding claims 8,10: The disclosure of “105 in view of “503 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens contains a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate, and wherein the mixture contains a structural unit (a) derived from an allyl carbonate compound (A) which is represented by General Formula (11) and contains two or more allyloxycarbonyl groups, and a structural unit (b) derived from a (meth)acrylate compound (B) which is represented by General Formula (12) and contains two or more (meth)acryl groups, and the structural unit (a) is contained in an amount of 5% by weight to 30% by weight and the structural unit (b) is contained in an amount of 70% by weight to 95% by weight, with respect to a total of 100% by weight of the structural unit (a) and the structural unit (b).  
However, “500 teaches the photochromic lens contains a mixture comprised of the polyallyl carbonate such as CR-39 and the poly(meth)acrylate such as Plexiglas (Col. 15, lines 54-67 to Col. 16, lines 24) with benefit of providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54)
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate as taught by “500, and would have been motivated to do so with reasonable expectation that this would result in providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54). 
.

Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 2, 4-10,16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the Examples of Table 1 of the specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 25, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photochromic lens) and show the product is actually different from and unexpectedly better than the teachings of the references. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/03/2021